Citation Nr: 0708143	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  06-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable rating for residuals of squamous 
cell carcinoma of left hand and ear, and precancerous actinic 
keratosis of the skin.


REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active service with the 
Army from February 1944 to November 1946 and with the Air 
Force from April 1951 to June 1956.  This matter is before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 2004 rating decision by the Reno, Nevada Department 
of Veterans Affairs (VA) Regional Office (RO) that 
implemented the Board's November 2004 award of service 
connection for the disability at issue, and assigned an 
initial noncompensable rating for the disability.  Pursuant 
to 38 U.S.C.A. § 7107(a) (West 2002 & Supp. 2005) and 
38 C.F.R. § 20.900(c) (2006), the case has been advanced on 
the Board's docket.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

In January 2007 correspondence, the veteran reported that he 
was being seen by a new dermatologist.  He stated that he is 
seen every four months and each time lesions are frozen off.  
He indicated that on his last visit, lesions were removed 
from his forehead, face, arms, leg, thigh and back.  Earlier 
medical evidence (letters from his former dermatologist and 
the December 2003 VA examination) reflected only left hand, 
ear and forearm involvement.  Because the veteran has 
identified private treatment records that allegedly show 
greater involvement than has been recognized (and therefore 
would be pertinent), VA has a duty to assist him in securing 
those records.  In light of the alleged increased disability 
a contemporaneous examination is also necessary. 

It is also noteworthy that this claim involves an appeal of 
an initial rating assigned with a grant of service 
connection, and that "staged' ratings are for consideration.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted, the case has been advanced on the docket, and the 
Board regrets the delay due to this remand.  However, in 
light of the additions to the record, the matter is simply 
insufficiently developed for appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO should ask the veteran to 
identify all sources of private treatment 
he has received for his service connected 
skin disorder since September 2005 
(specifically including his current 
dermatologist), and to provide any 
releases necessary to obtain records of 
such treatment.  The RO should then secure 
for the record complete clinical records 
of such treatment from all identified 
sources, as well as updated records of any 
pertinent VA treatment.

2.  The RO should then arrange for the 
veteran to be examined by a dermatologist 
to assess the current severity of his 
service connected skin disability.  The 
veteran's claims file must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should be 
provided a copy of 38 C.F.R. § 4.118, and 
should identify all anatomical areas 
involved.  For all involvement of the 
head, face, or neck, the examiner should 
report findings addressing the 8 
characteristics of disfigurement outlined 
in note (1) following Code 7800.  With 
respect to any other anatomical areas, it 
should be noted whether involvement is 
deep or superficial, whether there is 
associated motion limitation or other 
function impairment, whether there is 
underlying tissue damage, whether any 
scars are unstable or painful, and the 
dimensions of all areas involved.  The 
examiner must explain the rationale for 
any opinions given.

3.  The RO should then review the claim, 
to include consideration of the 
possibility of "staged" ratings, if 
indicated.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

